IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-35,575-29


                      IN RE JAMES WESLEY MCCARTNEY, Relator


               ON APPLICATION FOR A WRIT OF MANDAMUS
       CAUSE NOS. CR920532A & CR920533A IN THE 51ST DISTRICT COURT
                        FROM TOM GREEN COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed two applications for writs of habeas corpus

in Tom Green County and his applications have not been properly forwarded to this Court.

       Respondent, the District Clerk of Tom Green County, shall forward Relator’s habeas

applications to this Court, respond that Relator has not filed habeas applications in Tom Green

County, or forward a copy of an order designating issues together with correspondence documenting

the date the State received Relator’s habeas applications. See TEX . CODE CRIM . PROC. art. 11.07,

§ 3(c) and (d); TEX . R. APP. P. 73.4(b)(5). This motion for leave to file will be held. Respondent

shall comply with this order within thirty days from the date of this order.
                           2



Filed: February 16, 2022
Do not publish